PD-1575-15

                                          Supreme Court                           ^Ryj&\K
                                                                        COURT OF CRIMINAL APPEM-b
                                                     Of                           Cm
                                                                                        30 2015

                                         Criminal Appeals                    Aba! Acosta. C\e&
                                                     *   *   *
                                                                                                 FILED IN
                                          Case No: PD-1575-15
                                                                                      COURT OF CRIMINAL APPEALS
                                  Appellate Case No: 01-14-00560-CR
                                                     *   *   *

                                                                                            Abel Acosta, Clerk


Assessing the Petition for Discretionary Review correspondence between Supreme Court of
Criminal Appeals and Petitioner, the claimed offense date deserves clarification. According to
Susan D. Reed et. al., Court Appointed Counsel Oscar Cantu Jr., Universal City Police
Department, and First Court of Appeals Court Judges (Keyes, Massengale, and Lloyd), the
reclusive alleged Evasion Detention w/ Vehicle occurred "January 14, 2013."


Furthermore, acknowledging correspondence sent to the Criminal Court of Appeals December
28, 2015. Universal City Police Department incident number 1300011013 occurring on June 1,
2013, involving a "blunt object" identifies Officers 'David Grey, Jorge Carmona, and Sgt.
George Williamson as the perpetrators. I, Mr. Tristan Omarr Armstrong was NOT present
before, during, nor after the duration of THEIR crime.


RespectfiriTV submitted,




                                           Sworn KTancrsQ&scribed before me ,__                             m o    •   m •   m #
Mr. Tristan Omarr Armstrong          onthls^ff day of ~P6:Cero&€fc20 \^> .
                                                                                                         SUSI SUBRAMANIAN
                                                                                                       My Commission Expires
                                            cSuS\ O'je&jfrwftm.flrVJ                                     February 26. 2017
                                                    NOTARY PUBLIC
                                                                                         *nV^PlV^pq|^q»"«"V^pq»"Vl

                                   My Commission ExpIhs:         £&3> «2fc.. 2p) 3.

1Officer David Grey and Jorge Carmona testified May 29, 2014 that all allegations against the appellantwere true
beyond a reasonable doubt. However, Officer Jorge Carmona confirms in the Trial Court May 29, 2014 he has NO
common knowledge ofthe Alleged Evasion January 14, 2013 in addition to admitting his Universal City Police
Department Municipal Criminal history.
V.    ••:   \




     Universal City Poiice Department                                                                                                  Page 1



     OFFENSE Report
                                                                                                                                                  »^B*31^f™aj.-t-Jy^>^CTy,g|


      ORI: TX0151400                                            Incident No. 1300011013                                                6/4/2013

     Incident
     CAD No. 1300012227              Other No.                         Type      Criminal                     Date Occur06/01/2013 09:43
     Status Open                     Clear. Date                       Audited By: Williamson,                Exc. Clear.

     Inv. Status                     Report By: Williamson, George #1002                 06/01/2013           Approv. By: Williamson, George 06/01/2013
     Fam. Viol.     No               Narrative I1300011013.doc         Investigator Unknown
     Description
     Attempt to locate a wanted person in the 500 blk of W Lindbergh. Reckless damage to front door reported

     Dispatch Location 514 Lindbergh Blvd (West) Universal City

       Offense No.          1                               Offense Recording Date 06/01/2013 10:33
     Off. Begin Date 06/01/2013 09:30          Off. End Date 06/01/2013 09:43             Entry Method No Force Used         Attempt/CompleteCompleted
     Drug Seized No                            Gang Related No                            Hi-Speed PursuitNo                 Weapons Used Blunt Object (e.g.,
      Offense Code PC 28.04         L/D CM     Offense RECKLESS DAMAGE OR DESTRUCTION                                        No. of Premises 1
     Bias Motivation None                                             Agg Asslt/Homic. Circumst.                                        Supplement:
     Offense Addr. 514 Lindbergh Blvd (West) Universal City, TX 78148                                                        Loc.Type Resident - Single
     Remarks




     Suspect(s)
     Name                                       DOB           Race      Sex         DL           Address

     Carmona, Jorge                             07/12/1983 White        Male        24984944     2150 Universal City Blvd, Universal City, TX 78148
                                                                     (210)658-5353 (W)
     Victim(s)
     Name                                       DOB           Race    , Sex         DL           Address
     Long, Calandra Nicole                      01/02/1968 BLACK FEMAL 14084848                  514 Lindbergh Blvd (West), UC, TX 78148
                                                                     371-0468 (C)                     NA(H)


     Victims (Organizations)    .
     Name                                                              Phone                       Address

     Other Involved Person(s)
     Name                                        Role           DOB            Race       Sex    DL             Address

     Gray, David Thomas                          PD Officer     05/13/1982 White          Male


     ARMSTRONG, TRISTAN OMARR                    Involved       09/10/1987 Bl,3Ck Male 23769489                 514 Lindbergh Blvd (West) , Universal City,
                                                                                 4172986(H)                     NA(H)

     Victim / Offender Relationship
     Victim                                        Offender                                           Relationshib
      Long, Calandra Nicole                        Carmona, Jorge                                     Victim was Stranger
     Incident Property
     Status         Item Type                Item Name                  Make                     Model               Color         Qtv          Units

     Damaged/ Structures-Single              Front Door                                                              White         1

        Value      200.00                      Serial #                                               Involved Person -Carmona.,Jorge-Suspect-

     Supplement:                                                  Description: Metal/hollow core entry door

       Vehicle
        «         I




Universal City Police Department                                                                           Page 2
OFFENSE Report
            •?m^'>W*»gra^^
                                                                                                            >T^ff^* kyggsrra^j?!^

ORI: TX0151400                                       Incident No. 1300011013                               6/4/2013
State License         Status         Year   Make              Model         Bodv Style   involved People


Color           Other Color    VIN



Wrecker Co:                                 Wrecker Call'd:   Wrecker Arriv'd:


Remarks
         UNIVERSAL CITY POLICE DEPARTMENT
                                         Narrative

Date of report: 06/01/2013                                        Case Number: 1300011013



Incident Number :1300011013

June 01, 2013

Reckless Damage

On 06-01-13 at 0943 hrs I, Sgt G.Williamson #24 was dispatched to 514 W. Lindbergh for a
Damage Property report.

At location I contacted the resident and complainant, Calandra Long TX DL 14084848 who
advised, on this date at 0930 hrs two UCPD Officers, Officer Carmona and Officer Gray arrived
at her residence. She recognized both Officers from past incidents at her residence which
involved her son Tristan Armstrong, TX DL 23769489. Long stated, she has told UCPD
Officers that have come looking for Armstrong that he does not reside at his location.

Long stated, she saw Officer Gray go to the rear of her residence. She saw Officer Carmona at
her front door. Long stated Officer Carmona began "beating" on her front door. She looked out
her front window and saw Officer Carmona striking her front door with a black object she
identified as a "baton". Long did not answer the door. When both Officers left, she opened her
front door and observed several dents, two at the top right, one in the middle of the door and
several scratches on the bottom left. Long advised this door had no damage prior to the
Officers arrival. She values the cost replacing the door at approx $200.00. Long advised this
door was recently replaced and less than a year old.

I noted two dents at the top right, one dent in the middle, and black scratch marks at the
bottom left. I took digital photos of the damage which will be uploaded under this case. The
entry door is a white, metal hollow core door with a decorative half moon window at the top. I
provided Long with the case number for this report.

Officer Carmona and Officer Gray did go to this location at 0930 hrs in an attempt to locate
Tristan Armstrong who has nine active Universal City Warrants.




Officer: Williamson, George                                               ID#: 1002
Approving Supervisor: Williamson, George                                  ID#: 1002



                                           Page 1 of 1
V .   • a'-   V




                           UNIVERSAL CITY POLICE DEPARTMENT
                                                      Supplement
                  Date of report: 06/01/2013                                     Case Number: 1300011013



                  Incident Number: 1300011013

                  Supplemented by:Carmona, Jorge #9995

                  Date of Supplement: 06/01/2013 11:02

                  On the above date at 0930 hrs Iconducted a warrant service at 514 W. Lindbergh for Tristan
                  Armstrong. I knocked on wood door frame (the knuckle in the wood) with the end of my asp.
                  At no point was any damage done to her door or door frame. No contact was made with any
                  person at the residence.

                  END>




                  Officer: Carmona, Jorge                                               ID#: 9995
                  Approving Supervisor:                                                 ID#:



                                                          Page 1 of 1
.   -    4




                 UNIVERSAL CITY POLICE DEPARTMENT
                                               Supplement
         Date of report: 06/01/2013                                      Case Number: 1300011013


        Incident Number: 1300011013

        Supplemented by:Gray, David #6539

        Date of Supplement: 06/01/2013 10:34

        On 06-01-2013 at approximately 0930 hours Officer Carmona and myself conducted a warrant
        service at 514 W. Lindbergh on Tristan Armstrong.
        At location Icovered the rear of the property as Officer Carmona attempted to make contact
        with Armstrong. Officer Carmona advised a female came to the window however she refused
        to answer the door.

        Upon conclusion Irelocated back to the front of the property and placed a warrant service
        notification reminder on the front door handle.

        No further action taken.




        Officer: Gray, David                                                    ID#: 6539
        Approving Supervisor:                                                   ID#:



                                                   Page 1 of 1